Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 22, 2018

                                     No. 04-18-00734-CR

                                   Brandy Darlene AIELLO,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR1259W
                        Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER

        On October 11, 2018, appellant filed a motion for leave to file notice of appeal
complaining of the trial court’s denial of her motion to withdraw plea signed on July 9, 2018.
Absent a timely motion for new trial, the notice of appeal was due August 8, 2018, and a motion
for extension of time to file the notice of appeal was due August 23, 2018. See TEX. R. APP. P.
26.2(a)(1); R. 26.3. Appellant’s notice of appeal is thus late. Absent a timely notice of appeal,
this court lacks jurisdiction over the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998) (per curiam); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

       Accordingly, it is ORDERED that appellant show cause in writing within 30 days from
the date this order why this appeal should not be dismissed for lack of jurisdiction. All other
appellate deadlines are SUSPENDED pending our resolution of the jurisdictional issue.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2018.
___________________________________
Keith E. Hottle
Clerk of Court